      Case 6:20-cv-00067-DLC Document 53 Filed 09/18/20 Page 1 of 18



Emily Jones
 emily@joneslawmt.com
JONES LAW FIRM
2101 Broadwater Ave.
P.O. Box 22537
Billings, MT 59104
Telephone: 406/384-7990
Local Counsel for Plaintiffs
James Bopp, Jr. (IN #2838-84), jboppjr@aol.com*
Richard E. Coleson (IN #11527-70), rcoleson@bopplaw.com*
Courtney Turner Milbank (IN #32178-29), cmilbank@bopplaw.com*
Angela Stuedemann (IA #69956), astuedemann@bopplaw.com*
True the Vote, Inc., Voters’ Rights Initiative
THE BOPP LAW FIRM, PC
1 South Sixth St.
Terre Haute, IN 47807-3510
Telephone: 812/232-2434
*Admitted pro hac vice
Lead Counsel for Plaintiffs
                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                               HELENA DIVISION
Donald J. Trump for President, Inc. et al.,
          Plaintiffs,                         Case No.: 6:20-cv-00066-DLC
   and
                                                (Consolidated with Case No.
Greg Hertz et al., Intervenor-Plaintiffs,
                                                   6:20-cv-00067-DLC)
   v.
Stephen Bullock et al., Defendants,           Reply Memorandum of Plain-
   and                                        tiffs Lamm et al. in Support of
DSCC et al., Intervenor-Defendants;           Their Preliminary-Injunction
                                              Motion
   consolidated with
Joe Lamm et al., Plaintiffs,
   v.
Stephen Bullock et al., Defendants.
           Case 6:20-cv-00067-DLC Document 53 Filed 09/18/20 Page 2 of 18



                                              Table of Contents
Introduction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Facts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Standing . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Argument . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

    I.     Voters succeed on the merits. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
           A. The Plan violates the Elections Clause. . . . . . . . . . . . . . . . . . . . . . . . . 5
           B. The Plan violates the right to vote by imposing the substan-
              tial risk of vote-dilution disenfranchisement the legislative
              balancing rejected. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
           C. The Plan violates the right to vote by imposing the substan-
              tial risk of direct disenfranchisement the legislative balanc-
              ing rejected. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
           D. The Plan violates the right to vote and equal protection by
              empowering voters in some counties over others . . . . . . . . . . . . . . . . . 9
   II.     Equitable considerations don’t preclude requested relief. . . . . . . . . . . . . 10

Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

Certificate of Compliance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Certificate of Service . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15




Prel. Inj. Reply of Pls. Lamm et al.                           ii
           Case 6:20-cv-00067-DLC Document 53 Filed 09/18/20 Page 3 of 18



                                         Table of Authorities
Cases
Burdick v. Takushi, 504 U.S. 428 (1992) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 7-8

Bush v. Gore, 531 U.S. 98 (2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 5, 9, 12

Bush v. Palm Beach County Canvassing Board, 531 U.S. 70 (2000) . . . . . . . . . . . 5

Crawford v. Marion Cty. Election Bd., 553 U.S. 181 (2008) . . . . . . . . . . . . . . . 3-4

Purcell v. Gonzalez, 549 U.S. 1 (2006) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10


Constitutions, Statutes, and Rules
42 U.S.C. § 1983 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Article I, § 4 , cl. 1 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3-6, 12

U.S. Const. amend. I, Free Speech Clause . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

U.S. Const. amend. XIV, Equal Protection Clause . . . . . . . . . . . . . . . . . . . . 3, 9, 12




Prel. Inj. Reply of Pls. Lamm et al.                      iii
        Case 6:20-cv-00067-DLC Document 53 Filed 09/18/20 Page 4 of 18



                                  Introduction1

    As established below, Defendants Bullock and Stapleton ignore Voters’

unique, key arguments2—including the controlling legislative balancing and Defen-

dants’ total failure of justification and tailoring under Burdick v. Takushi, 504 U.S.

428 (1992) (Mem. 15-21)—so they fail to refute them. As this Court consolidated

the preliminary-injunction hearing and merits trial, ECF No. 69, Voters address

merits success and related matters, not other preliminary-injunction elements.

                                        Facts

    Voters established that existing Montana law complies with the Governor’s

Phase 2 reopening rules and absentee ballots are available without excuse (making

the Plan unjustified) and that mailed ballots pose a greater fraud risk as a matter of

law, which are crucial to the analysis but which Defendants ignore. Mem. 1-4.

    The notion that Voters must prove “an epidemic of voter fraud” or “widespread


    1
     Plaintiffs Lamm et al. reply in support of Plaintiffs’ Preliminary-Injunction
Motion, ECF No. 2 (No. 20-67). Plaintiffs retain terms established in their Memo-
randum (“Mem.”), ECF No. 3 (No. 20-67), e.g., “Voters,” “Plan,” “mail ballots,”
and “absentee ballots.” Mem. 1 & nn. 1, 3.
    2
     The League of Women Voters didn’t file ECF No. 71 in No. 20-67. The Dem-
ocratic entities’ brief (ECF No. 76 (also filed as No. 74)) was but ignores Voters’
unique arguments. The Secretary of State’s brief (ECF No. 82) was spread here but
addresses matters irrelevant to Voters. So Voters mainly respond to the Governor’s
opposition (ECF No. 81, herein “Opp’n”).

Prel. Inj. Reply of Pls. Lamm et al.      1
        Case 6:20-cv-00067-DLC Document 53 Filed 09/18/20 Page 5 of 18



voter fraud,” see, e.g., ECF No. 76 at 1, 2, 21, is a straw-man argument because it

is enough that Voters established that as a matter of law (i) voter fraud is greater

with mail balloting, Mem. 3-4, and (ii) the legislative balancing establishes the

danger zone for vote fraud regarding both mailed ballots and the sudden flood of

ballots, Mem. 15-18; see also infra I.B. In a close race even one fraudulent ballot

can swing an election. And legislature’s balance the risk and implement measures

to mitigate that risk because such fraud typically goes undetected; otherwise simple

penalties for fraud would suffice.

    The Governor stresses that “[c]ounties must permit voters an option to vote in-

person at the county election office or other designated location through Election

Day,” Opp’n 5 (underscoring in original), so the state can and does do in-person

voting that is presumably in full compliance with Phase 2 requirements. That

means that Voters who prefer in-person voting can do so, though in-person Voters

are subject to a substantial risk of vote-dilution disenfranchisement, Part I.B, just

as absentee-ballot Voters are at a substantial risk of direct disenfrachisement, Part

I.C. Voters nowhere argued that their right to vote was at risk because they could

not vote. Opp’n 33.




Prel. Inj. Reply of Pls. Lamm et al.       2
        Case 6:20-cv-00067-DLC Document 53 Filed 09/18/20 Page 6 of 18



                                     Standing

    Here Voters address standing, immunity, and abstention.

    Voters established their standing as voters, candidates, and a political party.

Mem. 9-13. The Governor says the Elections Clause claim and voter-plaintiffs’

right to vote and equal-protection claims are mere generalized grievances and that

only the legislature would have standing. Opp’n 16-22. But that errs because vot-

ers, candidates, and political-party Plaintiffs assert their own rights to have and to

vote in an election compliant with the Elections Clause and an individual can make

a claim under the Elections Clause; Mem. 14-15; see also infra I.A (candidate

claim recognized), which Defendants ignore. Voter plaintiffs’ harm is not “mere

speculation” as the Governor claims, Opp’n 20-21, but is based on the facts that (i)

the Supreme Court in Crawford v. Marion Cty. Election Bd., 553 U.S. 181 (2008),

recognized that mail voting poses a greater risk of fraud, which thus applies as a

matter of law, Mem. 3-4, and (ii) the legislative balancing, Mem. 15-18; see also

infra I.B., which Defendants ignore. An equal-protection claim based on disparate

voting power provides standing for disadvantaged voters. Mem. 9, which Defen-

dants ignore. And Voters established from controlling Supreme Court precedent

that the voter-plaintiffs do not have a mere generalized grievance because their

claim is at two levels of specificity beyond mere “citizens” just trying to make the

Prel. Inj. Reply of Pls. Lamm et al.       3
        Case 6:20-cv-00067-DLC Document 53 Filed 09/18/20 Page 7 of 18



government do its job, Mem. 9-12, which Defendants ignore. The Governor says

candidates and the political-party committee lack standing, Opp’n 22-23, but ig-

nores that a candidate asserted the Electors Clause claim in Bush v. Gore, 531 U.S.

98 (2000), see infra I.A., and candidate’s assertion that they risk losing votes and

that the political-party committee has the same interests as other political-party

committees. Mem. 12-13.

    The Governor says sovereign immunity applies because Voters merely seek to

force the government to do its job, Opp’n 25, but under the same authorities the

Governor cites, Eleventh Amendment immunity doesn’t apply because Voters as-

sert personal constitutional rights, including under the Elections Clause which may

in fact be asserted as a claim, as done by candidate Bush in Bush.

    The Governor urges abstention, Opp’n 27, but abstention is improper here be-

cause Voters federal constitutional rights are urgently at risk and (inter alia), even if

the Governor has statutory powers for an emergency, there is no emergency be-

cause the legislative balancing in place without the Plan was fully compliant with

the Governor’s own Phase 2 requirements, Mem. 1-3, and the burden of applying

for an absentee ballot is noncognizable under the benchmark set in Crawford, 553

U.S. 181, Mem. 19-21. So there was no emergency to trigger emergency powers,

just as there was no burden on the right to vote to justify the Plan.


Prel. Inj. Reply of Pls. Lamm et al.       4
        Case 6:20-cv-00067-DLC Document 53 Filed 09/18/20 Page 8 of 18



                                     Argument
                                        I.
                           Voters succeed on the merits.

    Keeping in mind that (i) a substantial risk of harm to Voters’ constitutional

rights suffices for standing and (ii) that exists as a matter of law where the legisla-

tive balancing is altered resolves the issues in Voters’ favor and refutes Defen-

dants’ arguments not specifically addressed here.

A. The Plan violates the Elections Clause.

    Voters established that the Plan violates the Elections Clause. Mem. 14-15.

Voters established that the Elections Clause provides a cause of action because the

similarly worded Electors Clause was recognized as a permissible claim in Bush,

531 U.S. at 103. Mem. 15. Similarly, in Bush v. Palm Beach County Canvassing

Board, 531 U.S. 70 (2000), the Court “granted certiorari on two of the questions

presented by petitioner” (candidate Bush), including an Electors Clause claim, id.

at 472. Moreover, in Bush v. Gore, three Supreme Court members would have

reached the Electors Clause and employed it as part of “additional grounds to re-

verse the Florida Supreme Court’s decision.” Id. at 111(Rehnquist, CJ, joined by

Scalia and Thomas, JJ.) “A significant departure from the legislative scheme for

appointing Presidential electors presents a federal constitutional question.” Id. at

113 (emphasis added). That italicized language by three members of the Court,

Prel. Inj. Reply of Pls. Lamm et al.       5
        Case 6:20-cv-00067-DLC Document 53 Filed 09/18/20 Page 9 of 18



coupled with the majority’s grant of certiorari specifically on a candidate’s claim

based on noncompliance with the Electors Clause indicates that there is a cause of

action to enforce the Electors Clause, pursuable under 42 U.S.C. § 1983. The same

analysis applies to the Elections Clause given the parallel language mandating that

the legislature prescribe the manner of elections. So the Governor is simply wrong

that only the legislature has standing to make this claim, dooming their third-party-

standing argument. Opp’n 24-25.

B. The Plan violates the right to vote by imposing the substantial risk of vote-
   dilution disenfranchisement that the legislative balancing rejected.

    Voters established that the Plan violates the right to vote by vote-dilution dis-

enfranchisement. Mem. 15-21. Crucially, though Defendants ignore it, Voters es-

tablished that deviating from the legislature’s access-integrity balance to favor ac-

cess creates a cognizable risk to election integrity as a matter of law because only

the legislature has authority and expertise to strike that balance. Mem. 15-18, 22.

The legislative balance is expressed in state election laws and is that point between

protecting access and integrity where the legislatures authoritatively finds those

concerns safely balanced, as illustrated next for this election in this state regarding

the fraud and sudden-flood risks and particularly mail ballots:




Prel. Inj. Reply of Pls. Lamm et al.       6
       Case 6:20-cv-00067-DLC Document 53 Filed 09/18/20 Page 10 of 18



                  Safe Zone                              Danger Zone
 • in-person voting (compliant with Phase 2)        • mail ballots (banned)
 • no-excuse-required, absentee-ballot voting
Protect Access         Legislative Balance 8(safe point)          Protect Integrity

By sliding the balance point into the legislature’s danger zone, i.e., expanding the

protect-access zone and diminishing the protect-integrity zone, the Plan imposes a

substantial risk of ballot fraud and sudden-ballot-flood that the legislature authori-

tatively and expertly found dangerous and rejected. So the Plan fails balancing un-

der Burdick, 504 U.S. 428, because the legislatively recognized substantial risk of

vote fraud imposed by the Plan must be balanced against the purported COVID-19

infection risk that is nonexistent because the legislative balance on in-person vot-

ing complies fully with the Governor’s own Phase 2 reopening requirements, the

burden of applying for an absentee ballot is non-cognizable under Crawford’s bur-

den benchmark, and anyway there is no justification for the overbroad, facial-rem-

edy Plan. Mem. 1-3, 15-21. Consequently, any notion that the Plan survives consti-

tutional challenge because it makes it easier to vote, Opp’n 33, fails under the bind-

ing legislative balancing that balanced ease of access with integrity. The foregoing

key analysis, which Defendants studiously ignore, refutes their arguments regard-

ing this matter-of-law, substantial risk of disenfranchisement as well as the one

discussed next. And the Governor’s attempt to reframe this issue as whether “citi-


Prel. Inj. Reply of Pls. Lamm et al.       7
       Case 6:20-cv-00067-DLC Document 53 Filed 09/18/20 Page 11 of 18



zens have a constitutional right to demand that their government enact prophylactic

measures against fraud by third parties,” Opp’n 33, not only ignores Voters’ actual

argument but is ironic because the Governor removed the legislature’s prophylactic

measures imposed in the legislative balancing when the legislature barred mail-bal-

lot voting for this election.

C. The Plan violates the right to vote by imposing the substantial risk of di-
   rect disenfranchisement the legislative balancing rejected.

    Voters established that the Plan violates the right to vote by direct disenfran-

chisement. Mem. 22-23. The analysis closely tracks that in I.B. The sudden-flood

substantial risk of direct disenfranchisement is cognizable as a matter of law be-

cause it is not what the legislative balancing found safe, and the Burdick balancing

tracks that discussed in I.B. So the legislative balance that the Plan replaced al-

ready complied with Burdick as a legislature-justified, reasonable plan and Defen-

dants cannot meet their burden to justify the Plan because in-person voting under

Phase 2 requirements, coupled with no-excuse-required absentee ballots, imposed

no cognizable burden on voters’ rights under Crawford’s benchmark for cogniza-

ble burdens to even trigger Burdick balancing, and (even assuming a burden

arguendo) the Plan was not tailored to voters with special needs, which were al-

ready met by absentee ballots.



Prel. Inj. Reply of Pls. Lamm et al.       8
       Case 6:20-cv-00067-DLC Document 53 Filed 09/18/20 Page 12 of 18



D. The Plan violates the right to vote and equal protection by empowering
   voters in some counties over others.

   Voters established that the Plan violates the right to vote and equal protection

by unequal voting empowerment. Mem. 23-25. Defendants actually contest stand-

ing for such a claim, Opp’n 18-24, though it is clearly established in the cases Bush

cites, 531 U.S. at 107, as Voters already established. Mem. 9. The Governor says

this claim is “meritless” because counties have varying voting schemes and all “use

the same standards to assess whether a vote is legal.” Opp’n 34-35. Defendants

misunderstand Bush and the one-person-one-vote case line quoted and cited. 531

U.S. at 107-09. Bush and that case line hold that, though various systems are per-

mitted, where a central authority authorizes different schemes that provide dispa-

rate voting power, voters in counties disadvantaged have standing to raise an

equal-protection claim against the disparate treatment. Mem. 23-25. Here, the Gov-

ernor has authorized such a disparate-power Plan that some but not all counties

have adopted, and the Secretary has approved those disparate plans. So a central

authority is indeed granting voters in some counties greater voting power, and vot-

ers in nonfavored counties may challenge that and the disparate treatment must be

declared in violation of equal protection and the right to vote under the First and

Fourteenth Amendment and enjoined.



Prel. Inj. Reply of Pls. Lamm et al.      9
       Case 6:20-cv-00067-DLC Document 53 Filed 09/18/20 Page 13 of 18



                                          II.
            Equitable considerations don’t preclude requested relief.

    The Governor argues that the Purcell Principle, Purcell v. Gonzalez, 549 U.S. 1

(2006), and laches bar the requested relief. Opp’n 7-13. But the Plan was issued

August 6 allowing a mail-ballot choice, and only on September 4 did counties actu-

ally have to choose mail-ballot voting plans, which were to be approved or disap-

proved in five days, i.e., by September 9. MCA 13-19-205. This case was filed on

September 9. That is timely. As to the Purcell Principle, the Governor is the one

recently altering the legislative balancing that provided an election plan compliant

with his own Phase 2 requirements, and it is the Secretary who is recently approv-

ing plans pursuant to the Governor’s Plan but inconsistent with the legislative bal-

ancing.

    Moreover, plans may be amended “at any time prior to the 35th day before

election day,” id., and rejected plans would ordinarily have to be resubmitted and

approved, so state law has built-in flexibility based on the 60-day deadline for fil-

ing plans. The 35th day before November 3 is September 29. Up until that date,

plans may be amended, so under the State’s own election-law scheme election

plans are flexible and subject to change. Plaintiffs should not be penalized for fil-

ing well before that date, and before September 29, this case will likely be resolved


Prel. Inj. Reply of Pls. Lamm et al.      10
       Case 6:20-cv-00067-DLC Document 53 Filed 09/18/20 Page 14 of 18



in this Court.

    Furthermore, Montana should not be able whipsaw those seeking to protect

their constitutional rights by setting compliance deadline near an election, then

making changes to the legislative balancing and claiming that no challenges may

be made because it is near an election. Under the September 29 change deadline,

any number of changes could be made that would violate constitutional rights and

the State and its officials should not be heard to object that it’s too late to challenge

changes because the State set the deadline near the election.

    This case was timely filed. It is Defendants who are recently changing the leg-

islative balancing and approving what the legislature found to be in the danger

zone. Since that violates Voters’ constitutional rights, this Court has the authority

to protect those constitutional and nothing prevents it from doing so now. Defen-

dant need to be rather pursuing and promoting what is permissible, i.e., the in-per-

son voting that they highlight is ongoing and will happen, along with the absentee

ballots that are permitted.




Prel. Inj. Reply of Pls. Lamm et al.       11
        Case 6:20-cv-00067-DLC Document 53 Filed 09/18/20 Page 15 of 18



                                    Conclusion

   This Court should grant Voters final judgment and relief as follows:

   1. Declare that the Plan violates Article I, § 4 , cl. 1;

   2. Declare that the Plan violates the right to vote by vote-dilution disenfran-

        chisement under the First and Fourteenth Amendments;

   3.    Declare that the Plan violates the right to vote by direct disenfranchise-

        ment under the First and Fourteenth Amendments;

   4. Declare that the Plan violates the right to vote and equal protection under

        the Fourteenth Amendment, as interpreted by Bush v. Gore, 531 U.S. 98

        (2000);

   5. Issue a permanent injunction that prohibits Defendants from implementing

        and enforcing the Plan;

   6.    Issue a permanent injunction prohibiting the Secretary from approving

        county plan to conduct mail elections; and

   7. Award Voters their costs and attorneys fees under 42 U.S.C. § 1988 and

        any other applicable authority.




Prel. Inj. Reply of Pls. Lamm et al.      12
      Case 6:20-cv-00067-DLC Document 53 Filed 09/18/20 Page 16 of 18



September 18, 2020                          Respectfully submitted,

/s/ James Bopp, Jr.                         /s/ Emily Jones
James Bopp, Jr. (IN #2838-84)*              Emily Jones
  jboppjr@aol.com                             emily@joneslawmt.com
Richard E. Coleson (IN #11527-70)*          JONES LAW FIRM
  rcoleson@bopplaw.com                      2101 Broadwater Ave.
Courtney Turner Milbank (IN #32178-29)      P.O. Box 22537
  cmilbank@bopplaw.com                      Billings, MT 59104
Angela Stuedemann (IA #69956)               Telephone: 406/384-7990
  astuedemann@bopplaw.com                   Local Counsel for Plaintiffs
True the Vote, Inc.
  Voters’ Rights Initiative
THE BOPP LAW FIRM, PC
1 South Sixth St.
Terre Haute, IN 47807-3510
Telephone: 812/232-2434
*Admitted pro hac vice
Lead Counsel for Plaintiffs




Prel. Inj. Reply of Pls. Lamm et al.   13
       Case 6:20-cv-00067-DLC Document 53 Filed 09/18/20 Page 17 of 18



                         Certificate of Compliance
   I certify that the foregoing document complies with this Court’s Orders (Docs.

35 and 45 in Case No. 6:20-cv-00066-DLC), because it contains 2483 of the al-

lowed 2,500 words according to the word processing program used, excluding por-

tions excluded by local rule.

                                       /s/ Emily Jones
                                       Emily Jones
                                         emily@joneslawmt.com
                                       JONES LAW FIRM
                                       2101 Broadwater Ave.
                                       P.O. Box 22537
                                       Billings, MT 59104
                                       Telephone: 406/384-7990
                                       Local Counsel for Plaintiffs




Prel. Inj. Reply of Pls. Lamm et al.   14
      Case 6:20-cv-00067-DLC Document 53 Filed 09/18/20 Page 18 of 18



                           Certificate of Service

   I hereby certify that I caused the foregoing document to be served on counsel

of record on September 18, 2020, via the Court’s ECF system.

                                        /s/ Emily Jones
                                        Emily Jones
                                          emily@joneslawmt.com
                                        JONES LAW FIRM
                                        2101 Broadwater Ave.
                                        P.O. Box 22537
                                        Billings, MT 59104
                                        Telephone: 406/384-7990
                                        Local Counsel for Plaintiffs




Prel. Inj. Reply of Pls. Lamm et al.   15
